Upon the original consideration of this cause, in holding that the contract or authority to sell dated May 5, 1920, did not exclude all personal liability against the purported agent, D.C. Ball, we seem to have collided with the early case of Stringfellow v. Mariott, 1 Ala. 573, which said case was overlooked by the court. The instrument here and the one there considered are so similar that we must accept the ruling in said case that this contract discloses no personal liability against D.C. Ball. This being the case, the plaintiff could not maintain the action in contract against said Ball, but is remitted to one in tort as for deceit, for holding himself out as agent when he was not such agent. Lutz v. Van Heynigen,199 Ala. 620, 75 So. 284. The former opinion, appearing above, reversing this case, is withdrawn, and the judgment of reversal is set aside, and the judgment of the circuit court is affirmed.
Rehearing granted, and affirmed.
SAYRE, GARDNER, and MILLER, JJ., concur.